Citation Nr: 0935363	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
to include as secondary to service-connected bilateral knee 
disorders.  

2.  Entitlement to service connection for a right hip 
disorder to include as secondary to service-connected 
bilateral knee disorders.  

3.  Entitlement to a disability rating greater than 10 
percent prior for patellar tendonitis of the left knee, 
status post anterior cruciate ligament repair with internal 
derangement and loss of motion prior to March 7, 2008.  

4.  Entitlement to a disability rating greater than 20 
percent prior for patellar tendonitis of the left knee, 
status post anterior cruciate ligament repair with internal 
derangement and loss of motion beginning March 7, 2008.  

5.  Entitlement to a compensable disability rating for 
patellar tendonitis of the right knee prior to March 7, 2008.   

6.  Entitlement to a disability rating greater than 10 
percent for patellar tendonitis of the right knee beginning 
March 7, 2008.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for disorders of the 
low back and right hip, both claimed as secondary to service-
connected bilateral knee disorders and also denied increased 
ratings for the Veteran's patellar tendonitis of the 
bilateral knees.  The Veteran subsequently initiated and 
perfected an appeal of this rating decision.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding is associated with the claims 
file.    

During the course of this appeal, the RO issued a March 2008 
rating decision which awarded the Veteran increased ratings, 
to 10 and 20 percent for his right and left knees 
disabilities respectively, both effective March 7, 2008.  
However, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, these matters remain in 
appellate status, both prior to and beginning March 7, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the 
low back and right hip, and increased ratings for his 
patellar tendonitis of the bilateral knees.  At his June 2009 
hearing, he stated he continued to receive VA medical 
treatment "every three to four months" for his various 
orthopedic disabilities.  Review of his claims folder 
indicates that VA outpatient treatment records were last 
requested in 2006, upon initial receipt of his claim.  As 
significant time has passed since then, and the Veteran has 
stated he continues to receive VA medical treatment, VA is on 
notice that additional potentially pertinent medical 
treatment records remain outstanding.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent medical records identified 
by the Veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008). 

Accordingly, the case is REMANDED for the following action:

1. Contact the VA medical facility in 
Huntington, West Virginia, at which the 
Veteran reportedly receives outpatient 
medical treatment, and obtain any VA 
treatment records available at that 
location.  Any such records obtained 
should be associated with the claims 
folder.  If no such records are available, 
that fact must be documented for the 
record.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

